UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6213


KELVIN A. CANADA,

                    Plaintiff - Appellant,

             v.

LIEUTENANT ROUNTREE; WILLIAM C. LANE, Lieutenant; CAPTAIN
WHITEHEAD; J. MAYO, Officer; OFFICER GOODRICH; OFFICER BAINES;
OFFICER ASKEW; OFFICER ADAMS; M. WOODRUFF, Nurse; L. O’NEAL,
Nurse,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Henry Coke Morgan, Jr., Senior District Judge. (2:13-cv-00013-HCM-DEM)


Submitted: September 28, 2018                                Decided: November 8, 2018


Before NIEMEYER, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin A. Canada, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kelvin A. Canada appeals the district court’s judgment following a bench trial

finding in favor of defendants and denying relief on Canada’s 42 U.S.C. § 1983 (2012)

complaint. We have reviewed the record and Canada’s claims and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Canada v. Lt.

Rountree, No. 2:13-cv-00013-HCM-DEM (E.D. Va. Feb. 16, 2018). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2